            Case 1:18-cv-11646-NRB Document 8 Filed 12/14/18 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------------X
BENEDICT CAIOLA                                                          Case No.: 18cv11646

                                   Plaintiff,                            NOTICE OF RELATED
                                                                         CASE PENDING IN THE
                                                                         DISTRICT OF NEW JERSEY

                     -against-                                           JURY TRIAL DEMANDED

LOCKEY MAISONNEUVE,
MELISA TROPEANO, and
THE MTL COMMUNICATIONS GROUP LLC

                                     Defendants.
---------------------------------------------------------------------X


        Plaintiff Benedict Caiola ("Caiola") hereby gives notice that the case captioned Lockey

Maisonneuve v. Benedict Caiola. 2: 18cvl3955, pending before the District Court of New Jersey

("The New Jersey Action") is related to the above captioned case.

        The New Jersey Action was initially filed on June 26, 2018, in the Superior Court of New

Jersey Law Division, Union County, then removed by Caiola to the District Court of New Jersey

on September 17, 2018. Contemporaneously with his removal, Caiola filed a motion to dismiss

or in the alternative to transfer the New Jersey Action to the Southern District of New York.

        Both cases have similar questions of law and fact.




                                                       1
        Case 1:18-cv-11646-NRB Document 8 Filed 12/14/18 Page 2 of 2



Dated: New York, New York           Respectfully submitted,
       December 14, 2018
                                    MISHCON DE REY A NEW YORK LLP

                                    By: Is/ Robert A. Whitman
                                         Robert A. Whitman
                                         Vincent Filardo, Jr.
                                         Elizabeth Long

                                   156 Fifth Avenue, Suite 904
                                   New York, NY 10010
                                   Tel: (212) 612-3270
                                   Fax: (212) 612-3297
                                   robert. whitman@mishcon.com
                                   vincent.filardo@mishcon.com
                                   elizabeth.long@mishcon.com
                                   Attorneys for Plaintif!Benedict Caiola




                                    2
